Final Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The merits of this case have been carefully examined again in light of applicant's response received 30 March 2021.  However, the arguments and amendments are not sufficient so that the rejection under 35 U.S.C. § 112(a) and (b) should be withdrawn.  Consequently, said rejection is made FINAL.  Accordingly, this application has been examined again with the following effect set forth herein.
Objections to the Specification
The amended specification is objected to for the following reasons:
Replacement reproductions have been received and original reproduction 1.9 has been omitted. Additionally, applicants’ response indicates the deletion of said reproduction. However, a description for the canceled view remains. A description for a view that is not part of the drawings to be patented is not permitted and should also be canceled.
The descriptions of the reproductions do not adequate distinguish between perspective and orthographic projection drawings. Perspective drawings are a form of three-dimensional illustrations and provide an overall appearance of the object. However, perspective drawings include distortion to convey an illusion of depth and therefore do not disclose true representations of scale and proportion. Orthographic projection drawings can help overcome those challenges of scale and proportion. For this reason, it is critical to clearly distinguish between the two drawing formats.

-- 1.1 is a front perspective view of a FUEL CELL POWER PACK FOR DRONE embodying our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a top plan view thereof;
1.7 is a bottom plan view thereof; and
1.8 is a rear perspective view thereof. --
The feature statement that follows the descriptions of the reproductions and precedes the claim is neither necessary nor proper. Descriptions of materials, unless clearly shown and designated, is unnecessary and does not affect the designs actual configuration. Additionally, the description of the broken line showing is no longer applicable as no such lines are used in the reproductions 1.1-1.8. For these reasons, the last paragraph that precedes the claim must be canceled.
The formal claim must identify the name of the article of manufacture for which the design is embodied. To this effect, the article named in the claim and the title of the application should coincide with one another. In the claim, there are additional articles that have been identified and do not clearly correspond to the article that is actually disclosed as the elected design. Accordingly, the claim must be amended to read as follows:
-- We Claim:
The ornamental design for a FUEL CELL POWER PACK FOR DRONE as shown and described. --
Final Rejection
35 USC § 112(a) and (b)
The claim is FINALLY REJECTED under 35 U.S.C. § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a fuel cell power pack for drone.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
In this application, aspects of the claimed design are unclear due to an insufficient disclosure and conjecture is needed to ascertain its complete appearance. The amended reproductions/drawings have significantly improved and the efforts made by applicant is commendable. In particular, the added line shading is tremendously helpful and explanative in detailing the contour and character of many surfaces that were previously noted as ambiguous. The examiner is appreciative of this effort made to reconcile these issues within the original disclosure.
While the amended disclosure is significantly improved, there remains aspects of the claim that cannot be understood without conjecture. In particular, reproductions 1.2-1.7 are each shown disproportionate to 1.1 and 1.8 and to the original reproductions. Reproductions 1.2-1.5 are now elongated in height relative to reproductions 1.1 and 1.8. Similarly, reproductions 1.6 and 1.7 are elongated in length relative to reproductions 1.1 and 1.8. This discrepancy in proportions between the reproductions do not serve as a clear and concise disclosure of the article for which the design is embodied.

    PNG
    media_image1.png
    582
    1166
    media_image1.png
    Greyscale

To overcome this refusal/rejection, applicant may amend the reproductions so that the proportions of the fuel cell power pack are shown consistently and concisely between each and all views. To this effect, each of the views should be represented with the same proportions that were first disclosed in the original filed reproductions.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
37 CFR § 1.33(b).	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is FINALLY REJECTED under 35 U.S.C. § 112(a) and (b).
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-Monday-Friday from 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-2651. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

/DARLINGTON LY/
Primary Examiner, Art Unit 2914